Citation Nr: 9920854	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  In February 1996, the Board 
confirmed the denial of the issue on appeal and the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeals).  The Court, in a Memorandum 
Decision dated in October 1998, vacated and remanded in part 
the February 1996 Board decision for readjudication 
consistent with Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


FINDINGS OF FACT

1.  By unappealed decision dated September 1953, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disability.

2.  The evidence associated with the claims file subsequent 
to the September 1953 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1953 decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The evidence received since the September 1953 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a low back disability was previously considered and denied by 
the RO in a September 1953 rating decision.  The veteran was 
notified of the decision and provided with his appellate 
rights that same month, but he did not appeal the decision.  
The RO again denied the veteran's claim of entitlement to 
service connection for a low back disability in a March 1992 
rating decision, finding that new and material evidence 
sufficient to reopen the claim had not been submitted.  
Subsequent rating decisions have confirmed and continued this 
denial.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's 
September 1953 determination, that determination is final.  
Id; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999); 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999).

The relevant evidence that was of record at the time of the 
RO's September 1953 denial included the veteran's service 
medical records and VA Hospital records from August 1953.  
The service medical records, including the separation 
examination, were negative for any evidence of a low back 
disability.  The VA Hospital discharge summary from August 
1953 indicated that the veteran had been treated for 
unrelated disorders and made no reference to a low back 
disability.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's September 1953 
denial consists of 1944 Daily Sick Reports from the veteran's 
unit, September 1965 and July 1988 records from Community 
Memorial Hospital, February 1992 VA outpatient records, a 
January 1993 letter from Chadron Community Hospital, numerous 
statements from the veteran dated 1992 through 1998, a June 
1992 letter from the veteran's wife, letters from the veteran 
to his wife during active service, a transcript of the April 
1994 hearing before the Board, and a November 1998 letter 
from Robert M. Penor, M.D.

The Daily Sick Report for the 1918th Ordnance Ammunition 
Company documented that the veteran received medical 
treatment several times throughout April, May, July, and 
August 1944.  However, the reports did not identify the 
injury or illness for which the veteran received medical 
care.

The September 1965 records from Community Memorial Hospital 
reflect that the veteran was admitted to the hospital with a 
herniated lumbar disc.  The July 1988 records from Community 
Memorial Hospital disclose that the veteran presented to the 
emergency room due to being thrown to the ground and knocked 
unconscious by stampeding cattle.  He was diagnosed with 
multiple rib fractures and mild pulmonary contusion.  An x-
ray of the cervical spine showed marked arthritic changes.

The February 1992 VA medical records reflect that the veteran 
complained of a bad back for some time, with constant pain in 
the lumbosacral region and radiation into the right leg.  He 
reported injuring his back in a motorcycle accident while on 
active duty, as well as subsequent injuries due to pushing a 
car and being knocked over by a cow.  Objective findings 
included unequal deep tendon reflexes of the lower 
extremities, somewhat depressed right knee and ankle jerk, 70 
degrees of flexion at the hip and waist, and tenderness over 
the right sacroiliac area.  The veteran was diagnosed with 
chronic back pain and chronic lumbosacral radiculopathy on 
the right.  The January 1993 letter from a therapist at 
Chadron Community Hospital stated that he remembered treating 
the veteran for back, neck, and shoulder pain from 1967 to 
1970.

The veteran submitted statements to the RO in May 1992, March 
and August 1993, April 1994, and January 1998.  In these 
statements, he claimed that he had injured his back while 
loading bombs in England in 1944 and that he received medical 
treatment at that time.  Thereafter, his application to 
transfer to paratrooper duty was denied due to his back 
condition.  He believed that his back injury in service 
exacerbated his later injuries.  In a June 1992 letter from 
the veteran's wife, she said that the veteran informed her of 
his back injury when he returned from active service.  Since 
that time, he had experienced back pain and had undergone 
medical treatment, beginning in 1965.  His back pain had 
limited his daily activities and his employment as a rancher.  
In August 1993, the veteran submitted letters he had written 
to his wife during active duty.  In the letters, he referred 
to being disqualified from paratrooper training due to a 
strain.

The veteran appeared at a hearing before the undersigned 
Board Member in April 1994.  He testified that he volunteered 
for active duty and that he later volunteered to serve with 
the paratroopers.  However, he was disqualified from 
paratrooper duty due to a back strain.  Thereafter, he was 
assigned to motorcycle duty and had to wear a kidney belt to 
support his back.  His back pain had continued since that 
time.  He claimed that he did not report the existence of 
back pain on his separation examination because he did not 
want to delay his discharge.  After returning from the 
service, he could no longer play sports and he began to 
receive medical treatment in approximately 1966.

A November 1998 letter from Robert M. Penor, M.D., stated 
that the veteran was first seen at his clinic in 1965.  
Thereafter, he was seen in 1968, 1977, and 1998.  Dr. Penor's 
impression was that the veteran did suffer from low back 
pain, moderate degenerative arthritis of the lumbosacral 
spine with subsequent radicular pain secondary to the 
degenerative disease in the lumbar spine.  He recommended an 
MRI of the veteran's lumbosacral spine be performed to 
clarify whether the veteran's back disability was related to 
service.

In summary, the Board finds that the evidence presented 
subsequent to the RO's September 1953 denial does not bear 
substantially and materially upon the specific matter under 
consideration, that is, whether the veteran's low back 
disability was incurred in or caused by active service.  The 
medical evidence of record clearly establishes that the 
veteran currently has a low back disability.  However, even 
were the Board to accept the veteran's testimony regarding 
his in-service back strain as credible, there is no competent 
medical evidence linking that disability with his period of 
active service.

The first clinical evidence of treatment of the veteran's low 
back is dated approximately 20 years following active 
service.  Moreover, it appears that the veteran sustained 
injuries to this back following service and that there was x-
ray evidence of osteoarthritis of the back.  Dr. Penor stated 
that the veteran's back disability may well be related to his 
activity in the Army; however, the doctor stated this in the 
context of recommending further testing to determine the 
etiology of the back disability.  See Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  Finally, the Board cannot rely on the 
veteran's or his spouse's testimony regarding the etiology of 
the low back disability as evidence of a medical nexus cannot 
be established by lay testimony.  Brewer v. West, 11 Vet.App. 
228 (1998).  Accordingly, the benefit sought on appeal must 
be denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability, the appeal is denied.



________________________
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

